.

                T~EATTORNEY                   GENERAL
                             OF    TEXAS
                            AUE~T~N  ax.
                                       TExAe

Eonomblaklph L. -11,        chu               Maroh 18, ls9
DHYM’I Lloenu Dlvirbn
Dopmtmat et Ml10 8aroty
AImtin,. Tuu
Dear llrl                           oplnkur Ho, o-21
                                    Re:   gfi.fi.1 opdrunkendrlving;punl~h-
                                                  i p3,oo rinr w 00m     urd
                                                    3811 untono stupenh.
                                            kr ucpinti0830r 50 -8, n09t
                                          tq’lal -ted and MUM dlmnl~sed bu
                                          rti m 008tr not -ed.      llot
                                          8   rinri   Conviotion.

           Yau adYl.M that DRi8y Rnax wu 0onYlotedby driving 8x4
        while lnto%io&ed. Fho puaiahmentVM fbmd at a tine of
matataoblle
&jQ.OO mndoortr and a jail wntonm or go days whloh jell rentenae
WUI      nded, &a mtmltted        with your letter &art.      that aftar the
     “p”
02tpintt38t0f 50 ~~,~~r0tion          0f thrd8ttt   •~     tea    ~6  grsnt+d
sdy           dlmlsaed.      The fine and aorta  whkh  had been  paid were

              foalrequert cur    lnlan u to whether the abovo nr a flzml
oonvlatlon Nab a~ to a8ke it 0"glig8toPy upon your dopartwnt to ruw~nd
h 0ra wmr *r lla ena fo            or lIJC
                     e r a p er io d     nonth8.




              Xn the in&ant    oMe the $Umt     WM Bet r6ide 8nd the
MUM *u dlBmlrMd. Xt 18        imaterial that the ilne 8nd oortn nuw not
-turned to the defendant.     8ho wu not rum     aonvleted 8nd your
qurrtlon l8 uaauelwd La the   negetivr.
                                          foura verytryly *
                                          AWOR8X    ox8RAL OF marA
                                          By 8filannR.M~
                                               fflenn A. Leuls
                                               AMid8nt
Qiuitrrwa
APoYm
I P mRALDc.Jum
AFZORR8Y 6lDiBULWTSIA8